Exhibit  10.83

CONFIDENTIALITY, NON-SOLICITATION AND
NON-COMPETITION AGREEMENT

THIS AGREEMENT is entered into as of this 27th day of January 1998 by and among
Daniel J. Sullivan (“Executive”), Caliber System, Inc. (“Caliber”), Federal
Express Corporation (“Federal Express”) RPS, Inc. (“RPS”) and FDX Corporation
(“FDX”).

WHEREAS, Caliber has entered into that certain Agreement and Plan of Merger,
dated October 5, 1997, among Caliber, FDX, Federal Express, Fast Merger Sub Inc.
and Tires Merger Sub Inc. (collectively, the “Merger Parties”) (the “Merger
Agreement”);

WHEREAS, in connection with Executive’s employment with Caliber and his
involvement in the transactions contemplated by the Merger Agreement Executive
has acquired extensive knowledge and expertise regarding the operation of the
businesses of Caliber, RPS, Federal Express, FDX and their respective
subsidiaries engaged in the Business Segment (as defined below) (the “Business”)
and it is expected that Executive will continue to acquire additional knowledge
and expertise with respect to the Business in connection with his employment
with RPS after the mergers;

WHEREAS, the parties agree that Caliber, RPS, Federal Express and FDX have a
valid business interest in protecting their proprietary interest in the
knowledge and experience acquired by Executive and, accordingly, the parties
have provided for this Agreement under that certain letter agreement between
Executive and Federal Express dated October 5, 1997 (the “Letter Agreement”) and
the covenants set forth in item number 6 of Section 7.15 of the Disclosure
Schedules of the Merger Agreement (the “Non-Competition Covenants”);

NOW THEREFORE, the parties agree as follows:

1.  Effectiveness.  This Agreement is contingent upon, and not effective until,
the Merger Date (as defined in the Merger Agreement).

2.  RPS Covenant.

(a)  Termination by RPS or by Executive After First Anniversary of Merger Date.
 If (i) RPS terminates Executive’s employment with RPS at any time following the
Merger Date (as defined in the Merger Agreement) for any reason including
disability or whether or not cause for termination is alleged or (ii) Executive
terminates his employment with RPS at any time after the first anniversary of
the Merger Date for any reason, FDX agrees to pay to Executive a lump sum
payment of $4,894,376 payable within five (5) days of the termination of
Executive’s employment. Such payment will be in addition to and not offset or
otherwise reduce any other payment or benefit to which Executive may be entitled
under any other plan, program or arrangement.


--------------------------------------------------------------------------------




 

(b)  Death of Executive.  In the event of the death of Executive while in the
employment of RPS following the Merger Date, Executive’s estate shall be
entitled to receive a lump sum payment of(i) $4,494,376, in the event of
Executive’s death on or prior to the first anniversary of the Merger Date or
(ii) $4,894,376 in the event of Executive’s death following the first
anniversary of the Merger Date.

(c)  Termination by Executive On or Prior to First Anniversary of Merger Date.
 If Executive terminates his employment with RPS for any reason at any time on
or prior to the first anniversary of the Merger Date, FDX agrees to pay to
Executive a lump sum payment of $4,494,376 payable within ten (10) days of the
termination of Executive’s employment.

3.  Executive Covenants.

(a)  Trade Secrets.  Executive acknowledges and agrees that: (i) the Business is
intensely competitive and that Executive’s employment with RPS requires that
Executive have access to and knowledge of confidential information relating to
FDX, Caliber, RPS and Federal Express and their respective subsidiaries,
including, without limitation, information relating to business plans, marketing
plans, financing methods and plans, expansion, acquisition or disposition plans,
integration plans, strategies, promotions, proposals, products, services,
developments, designs, improvements, methods, policies, practices, software
systems, customer lists, supplier lists, personnel information and other forms
of information reasonably considered by FDX, Caliber, RPS and Federal Express
and their respective subsidiaries to be confidential (“Confidential
Information”); (ii) the direct and indirect disclosure of any such Confidential
Information to existing or potential competitors of FDX, Caliber, RPS and
Federal Express and their respective subsidiaries would place FDX, Caliber, RPS
and Federal Express and their respective subsidiaries at a competitive
disadvantage and would do damage, monetary or otherwise, to the Business; and
(iii) the engaging by Executive in any of the activities prohibited by the
covenants contained in paragraph (b) below may constitute improper appropriation
and/or use of Confidential Information. Executive expressly acknowledges the
trade secret status of the Confidential Information and agrees that the
Confidential Information constitutes a protectable business interest of FDX,
Caliber, RPS and Federal Express and their respective subsidiaries.

(b)  Confidentiality.  During the term of his employment with RPS and at all
times thereafter, Executive shall not, directly or indirectly, whether
individually, as a director, stockholder, owner, partner, principal, investor,
employee, consultant or agent of any business, or in any other capacity, make
known, disclose, furnish, make available or utilize any of the Confidential
Information, other than in the proper performance of Executive’s duties as and
while an employee of RPS or as required by a court of competent jurisdiction or
other administrative or legislative body; provided that, prior to disclosing any
of the Confidential Information to a court or other administrative or
legislative body, Executive shall promptly notify FDX so that FDX, Caliber, RPS
or Federal Express or their respective subsidiaries, as appropriate, may seek a
protective order or other appropriate remedy. At any time upon the request of
FDX and automatically upon the termination of his employment with RPS for any

2


--------------------------------------------------------------------------------




 

reason, Executive agrees to return to FDX all items containing Confidential
Information and all other property of FDX, Caliber, RPS or Federal Express or
their respective subsidiaries, including all keys, notes, memoranda, writings,
lists, files, reports, proposals, correspondence, photocopies, extracts and
summaries thereof, and any such information stored electronically on tapes,
computer disks or in any other manner.

(c)  Non-competition.  Subject to payment to Executive of the amount specified
in Section 2, during the term of his employment with RPS and for a period of
thirty-six (36) months thereafter, Executive shall not engage in Competition (as
defined below) with FDX, Caliber, RPS or Federal Express or their respective
subsidiaries engaged in the Business Segment. For purposes of this Agreement,
“Competition” by Executive shall mean Executive’s engaging in, or otherwise
directly or indirectly being employed by or acting as a lender to, or being a
director, officer, employee, consultant, principal, licensor, trustee, broker,
agent, stockholder, member, owner, investor, joint venturer or partner of, or
permitting his name to be used in connection with the activities of any other
business or organization which competes, directly or indirectly, with the
business of FDX, Caliber, RPS or Federal Express, with that business
specifically defined as the delivery of documents or packages in the express or
non-express market sectors as served by Federal Express or RPS (which shall not
be interpreted to include the businesses participating in the truckload or
less-than-truckload sectors) (the “Business Segment”); provided that, it shall
not be a violation of this paragraph (c) for Executive to become the registered
or beneficial owner of less than five percent (5%) of any class of the capital
stock of a competing corporation registered under the Securities Exchange Act of
1934, as amended, provided that Executive does not actively participate in the
business of such corporation until such time as this covenant expires.

(d)  Non-Solicitation.  Subject to payment to Executive of the amount specified
in Section 2 and without limiting the generality of the foregoing, during the
term of his employment with RPS and for a period thirty-six (36) months
thereafter, Executive shall not, directly or indirectly, for his benefit or for
the benefit of any other person, firm or entity, do any of the following:

(i)  solicit from any customer doing business with FDX, Caliber, RPS or Federal
Express or their respective subsidiaries engaged in the Business Segment,
business of the same or of a similar nature to the Business conducted with such
customer;

(ii)  solicit the employment or services of, or hire, any person who is at the
time or was within the prior one year period engaged as an employee or
consultant of FDX, Caliber, RPS or Federal Express or their respective
subsidiaries; or

(iii)  otherwise materially interfere with the Business or accounts of FDX,
Caliber, RPS or Federal Express or their respective subsidiaries engaged in the
Business Segment or make any statements or comments of a defamatory or
disparaging nature to third parties regarding FDX, Caliber, RPS or Federal
Express or their respective subsidiaries engaged in the Business Segment or
their respective officers, directors, personnel, methods, practices, products or
services.

3


--------------------------------------------------------------------------------




 

(e)  Enforcement. Executive acknowledges that the covenants made by Executive
hereunder are of a special and unique character giving this Agreement a
particular value to FDX, Caliber, RPS and Federal Express and their respective
subsidiaries engaged in the Business Segment, the breach of which may not be
reasonably or adequately compensated for by damages in an action at law, and
that a breach or threatened breach by him of any of these covenants will cause
FDX, Caliber, RPS and Federal Express and their respective subsidiaries engaged
in the Business Segment irreparable injury. Executive therefore agrees that FDX,
Caliber, RPS and Federal Express and their respective subsidiaries engaged in
the Business Segment shall be entitled, in addition to any other right or
remedy, to a temporary, preliminary and permanent injunction, without the
necessity of proving the inadequacy of monetary damages or the posting of any
bond or security, enjoining or restraining Executive from any such violation or
threatened violation.

(f)  Construction and Reform.  Executive further acknowledges and agrees that
due to the uniqueness of his services and confidential nature of the information
he will possess, the covenants set forth herein are reasonable and necessary for
the protection of the business and goodwill of FDX, Caliber, RPS and Federal
Express and their respective subsidiaries engaged in the Business Segment and
such covenants should be enforced to the maximum extent permitted by law.
Notwithstanding the foregoing, it is the intent of the parties hereto that if in
the opinion of any court of competent jurisdiction any provision set forth
herein is not reasonable in any respect, such court shall have the right, power
and authority to modify, interpret and enforce such provision to give effect to
the intent of the parties to the maximum extent deemed reasonable by such court.
The invalidity or unenforceability of any provision hereof shall not affect the
validity and enforceability of any other provision hereof.

4.  Effect of Agreement.  The terms of this Agreement shall be effective from
the Merger Date until each of the parties hereto has fully performed its
obligations hereunder and shall supersede and render void in full all prior
agreements, written or oral, between Executive and FDX, Caliber, RPS or Federal
Express or their respective subsidiaries engaged in the Business Segment
concerning the subject matter addressed herein, including the Letter Agreement
and the Non-Competition Covenants; provided, however, that if for any reason the
Mergers do not occur, this Agreement shall be null and void ab initio; and
further provided, that with the exception of the Letter Agreement and
Non-Competition Covenants (which shall be superseded in full), this Agreement
shall not supersede the terms of any other agreement or understanding providing
for the payment or provision of compensation or benefits.

5.  Waiver.  The provisions of this Agreement may be waived by any of the
parties hereto by a signed writing among the parties; provided, however, the
failure of any party to this Agreement to enforce any of its terms, provisions
or covenants shall not be construed as a waiver of the same or of the right of
such party to enforce the same. Waiver by any party hereto of any breach or
default by any other party of any term or provision of this Agreement shall not
operate as a waiver of any other breach or default.

4


--------------------------------------------------------------------------------




 

6.  Notices.  Any notice given hereunder shall be in writing and shall be deemed
to have been given when delivered by messenger or courier service (against
appropriate receipt), or mailed by registered or certified mail (return receipt
requested), addressed as follows:

If to FDX, Caliber, RPS

Kenneth R. Masterson

or Federal Express:

Executive Vice President,

 

General Counsel and Secretary

 

FDX Corporation

 

1980 Nonconnah Boulevard

 

Memphis, TN 38132

 

 

If to Executive:

Mr. Daniel J. Sullivan

 

657 Pine Point Drive

 

Akron, OH 44333

 

or at such other address as shall be indicated to either party in writing.
Notice of change of address shall be effective only upon receipt.

7.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee without regard to conflict of
laws principles.

8.  Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original for all purposes but which, together, shall
constitute one and the same instrument.

5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

EXECUTIVE

RPS, INC.

 

 

 

 

By:

/s/ Daniel J. Sullivan

 

By:

/s/ J.E. Lynch

 

 

 

 

Name:  J.E. Lynch

 

 

Title:  Assistant Secretary

 

 

 

 

 

 

 

CALIBER SYSTEM, INC, as a co-

 

beneficiary of the covenants of Executive set
forth in Section 2

 

 

 

 

 

 

 

By:

/s/ J.E. Lynch

 

 

 

Name:  J.E. Lynch

 

 

Title:  Secretary

 

 

 

 

 

 

 

FDX CORPORATION

 

 

 

 

 

By:

/s/ Kenneth R. Masterson

 

 

 

Name:  Kenneth R. Masterson

 

 

Title:  Executive Vice President,

 

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

FEDERAL EXPRESS CORPORATION, as
a co-beneficiary of the covenants of
Executive set forth in Section 2

 

 

 

 

 

 

 

By:

/s/ George W. Hearn

 

 

 

Name:  George W. Hearn

 

 

Title:  Secretary

 

6


--------------------------------------------------------------------------------